Citation Nr: 1441228	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for history of congestive heart failure with left ventricular hypertrophy, trace mitral regurgitation, trace tricuspid regurgitation, and mild dilated left atrium, and to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), chronic adjustment disorder with mixed anxiety and depressed mood, and depressive disorder.  


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1990 to August 1991. 

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2009 and October 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO has denied the claim of service connection for posttraumatic stress disorder (PTSD); however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009) based on the medical evidence of record.  

The Board notes that the Veteran requested a change in representation in November 2013, more than 90 days after certification of the appeal to the Board.  See November 2013 attorney letter.  The Board finds that the new attorney's representation of the Veteran at a Board hearing is good cause to accept the change in representation.  Accordingly, the Board honors the change in representation.  See 38 C.F.R. § 20.1304 (2013).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed and considered. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Veteran, through his attorney, requested a videoconference hearing before the Board.  See November 2013 attorney letter.  Accordingly, the case must be returned to the AOJ so that a videoconference hearing before the Board may be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Thereafter, process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



